Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 1 of 38 PageID #:404




                       EXHIBIT B
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 2 of 38 PageID #:405




 UNITED STATES DISTRICT COURT
                                                      ss
 NORTHERN DISTRICT OF ILLINOIS

                                       AFFIDAVIT

       I, John P. Farley, being duly sworn, state as follows:

                                 Background of Affiant

       1.       I am a Special Agent with the Federal Bureau of Investigation. I have

been so employed since approximately October 2009.

       2.       As part of my duties as an FBI Special Agent, I investigate criminal

violations relating to international   terrorism, including the provision and attempted

provision of material     support or resources to a foreign terrorist    organization,   m

violation of Title 18, United States Code, Section 2339B(a)(l).

                            Basis and Purpose of Affidavit

       3.       The statements in this Affidavit are based on my personal knowledge,

my training     and experience, and on information      I have received from other law

enforcement personnel and from persons with knowledge regarding relevant facts.

       4.       This Affidavit is submitted for the limited purposes of establishing that

there are specific and articulable facts showing that there are reasonable grounds to

believe that the information sought in the attached Application, pursuant to Title 18,

United States Code, Section 2703, is relevant and material to an ongoing criminal

investigation   involving the provision and attempted provision of material support

and resources to a designated foreign terrorist organization, in violation of Title 18,

United States Code, Section 2339B (the "Subject Offense"). Because of the limited




                                                                                  27030 001-000010
         Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 3 of 38 PageID #:406
•



    purpose of this Affidavit, I have not included all of the facts known to me or other law

    enforcement officers about the investigation.

                              BACKGROUND INFORMATION

    I.      Background    on· Service Providers

           A.     Face book

            5.    Based on my training and experience, I have learned the following about

    Facebook:

                  a.     Facebook owns and operates a free-access social networking

    website of the same name that can be accessed at http://www.facebook.com. Facebook

    allows its users to establish accounts with Facebook, and users can then use their

    accounts to share written news, photographs, videos, and other information with

    other Facebook users, and sometimes with the general public.

                 b.      Facebook asks users to provide basic contact information         to

    Facebook, either during the registration process or thereafter. This information may

    include the user's full name, birth date, contact e-mail addresses, physical address

    (including city, state, and zip code), telephone numbers, screen names; websites, and

    other personal identifiers. Facebook also assigns a user identification number to each

    account.

                 c.      Facebook users can select different levels of privacy for the

    communications     and information   associated with their Facebook accounts. By

    adjusting these privacy settings, a Facebook user can make information available

    only to himself or herself, to particular Facebook users, to all Facebook users, or to




                                              2


                                                                                    27030      001-000011
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 4 of 38 PageID #:407




anyone with access to the Internet, including people who are not Facebook users.

Facebook accounts also include other account settings that users can adjust to control,

for example, the types of notifications they receive from Facebook.

              d.     Facebook users may join one or more groups or networks          to

connect and interact with other users who are members of the same group or network.

A Facebook user can also connect directly with individual Facebook users by sending

each user a "Friend Request." If the recipient of a "Friend Request" accepts the

request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications       or view information   about each other. Each Facebook

user's account includes a list of that user's "Friends'' and a "Mini-Feed," which

highlights information about the user's "Friends," such as profile changes, upcoming

events, and birthdays.

              e.     Facebook users can create profiles that include photographs, lists

of personal interests, and other information; Facebook users can also post "status"

updates about their whereabouts and actions, as well as links to videos, photographs,

articles, and other items available elsewhere on the Internet. Facebook users can also

post information about upcoming "events," such as social occasions, by listing the

event's time, location, host, and guest list. A particular    user's profile page also

includes a "Wall," which is a space where the user and his or her "Friends" can post

messages, attachments,     and links that will typically be visible to anyone who can

view the user's profile.




                                           3


                                                                               27030_001-000012
 Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 5 of 38 PageID #:408




              f.      Facebook has a Photos application, where users can upload an

unlimited number of albums and photos. Another feature of the Photos application is

the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a user

is tagged in a photo or video, he or she receives a notification of the tag and a link to

see the photo or video. For Facebook's purposes, a user's "Photoprint" includes all

photos uploaded by that user that have not been deleted, as well as all photos

uploaded by any user that have that user tagged in them.

              g.      Facebook users can exchange private messages via Facebook

(through the Facebook Messenger app) with other users. These messages, which are

similar to e-mail messages, are sent to the recipient's "Inbox" on Facebook, which also

stores copies of messages sent by the recipient, as well as other information. Facebook

users can also post comments on the Facebook profiles of other users or on their own

profiles; such comments are typically associated with a specific posting or item on the

profile.

              h.      In addition to the applications           described above, Facebook also

provides its users with access to thousands              of other applications on the Facebook

platform .. When a Facebook user accesses or uses one of these applications, an update

about that the user's access or use of that application may appear on the user's profile

page.

              1.      Facebook uses the term "Neoprint" to describe an expanded view

of a given user profile. The "Neoprint" for a given user can include the following

information    from   the   user's   profile:        profile   contact   information;   Mini-Feed



                                                ·4


                                                                                         27030_001-000013
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 6 of 38 PageID #:409




information; status updates; links to videos, photographs, articles, and other items;

Notes; Wall postings; friend lists, including the friends' Facebook
                                                                .
                                                                    user identification
                                                                                      .

numbers; groups and networks of which the user is a member, including the groups'

Facebook group identification numbers; future and past event postings; rejected

"Friend" requests; comments; gifts; pokes; tags; and information about the user's

access and use of Face book applications.

             J.     Face book also retains Internet Protocol ("IP") logs for a given user

ID or IP address. These logs may contain information about the actions taken by the

user ID or IP address on Facebook, including information about the type of action,

the date and time of the action, and the user ID and IP address associated with the

action. For example, if a user views a Facebook profile, that user's IP log would reflect

the fact that the user viewed the profile, and would show when and from what IP

address the user did so.

             k.     Social networking       providers   like Facebook. typically   retain

additional information about their users' accounts, such as information about the

length of service (including start date), the types of service utilized, and the means

and source of any payments associated with the service (including any credit card or

bank account number).   Insome cases, Facebook users may communicate       directly with

Facebook about issues relating to their account, such as technical problems, billing

inquiries, or complaints from other users. Social networking providers like Facebook

typically retain records about such communications, including records of contacts




                                             5


                                                                                   27030 001-000014
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 7 of 38 PageID #:410




between the user and the provider's support services, as well records of any actions

taken by the provider or user as a result of the communications.

       B.       Twitter

       6.       The following paragraphs           are based on my training and experience and

information     available from Twitter:

                a.        Twitter is a free-access        social networking     website that can be

accessed at www.twitter.com.

                b.        Twitter    users may use the platform          tb communicate      publicly,

privately, and in groups.

                c.        To sign up for Twitter, a user may provide an email address or

phone number.

                d.        Twitter keeps Internet         Protocol address ("IP address")     1   logs for

each user.     These logs contain         information       about. the user's    logins to Twitter,

including, for each access, the IP address assigned to the user and the date stamp at

the time the user accessed his or her profile.

       7.       Accordingly,        the computers       of Twitter   are likely to contain       all the

material      described     above,     including     stored     electronic    communications         and




1 Based on my training and experience and conversations with other agents with experience
investigating computer crimes, I know that the Internet Protocol address (or simply "IP"
address) is a unique numeric address used by computers on the Internet. IP addresses
typically have looked like a series of four numbers, each in the range 0-255, separated by
periods (e.g., 121.56.97.178). Recently, IP addresses may also appear as a series of six
hexadecimal digits separated by colons. Every computer attached to the Internet must be
assigned an IP address so that Internet traffic to and from that computer may be properly
directed from its source to its destination.  '


                                                    6


                                                                                                 27030_001-000015
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 8 of 38 PageID #:411




information concerning subscribers and their use of Twitter, such as account access,

and transaction      and other information.

        C.      Yahoo and Microsoft Email (Hotmail, Live, and Outlook)

        8.      Based on my training and experience, I have learned the following about

Yahoo and Hotmail (collectively, the "Email Service Providers"):

                a.     Yahoo also offers a free web based electronic mail service;

                b.      Hotmail, Live, and Outlook are electronic mail services owned by

Microsoft; 2

                c.      Subscribers obtain an account by registering on the Internet with

the Email Service Providers. The Email Service Providers request subscribers                   to

provide basic information,       such as personal/biographical          and alternative   contact

information;

                d.     The    Email     Service       Providers   maintain   electronic   records

pertaining     to the individuals     and companies for which they maintain           subscriber

accounts. These records often include account access information, email transaction

information, and account application information;

                e.     Any email that is sent to one of the Email Service Providers'

subscribers is stored in the subscriber's "mail box'' on the Email Service Providers'

servers until the subscriber deletes the email or the subscriber's mailbox exceeds the




2  Based on my training and experience, I am aware that Microsoft owns and operates a
number of email, social media, gaming, and electronic communication programs and apps,
including Hotmail, Live, MSN, X-box, Windows Live Messenger, Windows Live Spaces, and
MSN Groups.


                                                  7


                                                                                          27030_001-000016
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 9 of 38 PageID #:412




storage limits preset by the Email Service Providers. If the message is not deleted by

the subscriber, the account is below the maximum storage limit, and the subscriber

accesses the account periodically, that message can remain on the Email Service

Providers' servers indefinitely;

               f.      When the subscriber sends an email, it is initiated by the user,

transferred    via the Internet    to the Email Service Providers' servers, and then

transmitted to its end destination. The Email Service Providers' user~ have the option

of saving a copy of the email sent. Unless the sender_ of the email specifically deletes

the email from the Email Service Providers' server, the email can remain on the

system indefinitely.

               g.      Email Service Providers often keep records that can reveal

accounts accessed from the same electronic device, such as the same computer or

mobile phone, including accounts that are linked by "cookies," which are small pieces

of text sent to the user's Internet browser when visiting websites.

       D.      Google

       9.      Based on my training and experience and information available from

Google's website (google.com), I have learned the following information about Google

and Gmail:

               a.      Google offers a collection of internet-based   services, including

email and online data storage, which is owned and controlled by Google. The services

are available at no cost to internet users, though there are certain options, such as

additional    online data storage, that users may elect to pay money to receive.




                                             8


                                                                                  27030_001-000017
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 10 of 38 PageID #:413




Subscribers obtain an account by registering       on the internet   with Google and

providing Google with basic information, including name, gender, zip code, and other

personal/biographical   information. Subscribers are given a Google account, which

ends in "@gmail.com" which is utilized to access these online services.

              b.     Google maintains electronic records pertaining to the individuals

and entities who maintain Google online subscriber accounts. These records often

include   account   access information,    email   transaction   information,     account

application information, and in some circumstances billing and payment information.

              c.     Any email that is sent to a Google online account subscriber is

stored in the subscriber's "mail box" on Google's servers until the subscriber deletes

the email or the subscriber's mailbox exceeds the storage limits preset by Google. If

the message is not deleted by the subscriber, the account is below the maximum

storage limit, and the subscriber accesses the account periodically, that message can

remain on Google's servers indefinitely.

              d.     When a subscriber sends an email, it is initiated by the user,

transferred   via the internet to Google's servers, and then transmitted        to its end

destination. Google online account users have the option of saving a copy of the email

sent. Unless the sender of the email specifically deletes the email from the Google

server, the email may remain on the system indefinitely.




                                           9


                                                                                   27030 001-000018
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 11 of 38 PageID #:414




              e.        According to the public comments of a Google representative    in

2010, the "point of Gmail" is to "never delete. Archive everything, have a searchable

index of your email that you can access from anywhere for any purpose you want,

forever."

              f.        In or around May 2018, Google unveiled new security and privacy

features for Gmail, including:

                    1.         Time-expired (or self-destruct) messages:   The sender of

an email can set a time limit for how long the message is able to be read by the

receiver. The receiver does not receive traditional email, but rather a link to read the

message.    After the set time expires, the message will no longer be accessible by the

receiver.

                   11.        "Unsend" feature:   A sender of an email (via the link

described for the time-expired      messages) can revoke access to the message, thus

preventing a receiver from have continued access io and control over the message.


                   m.         Content controls: A sender of an email can prevent the

receiver from forwarding, copying, downloading, or printing specific messages.

                   1v.        Two-factor authentication:   The receiver of an email must

have a passcode to review the email.

              g.        Google online account subscribers can store files, including but

not limited to emails, documents,       and image files, on servers maintained    and/or

owned by Google.




                                             10


                                                                                  27030 001-000019
 Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 12 of 38 PageID #:415




               h.    Google online account subscribers     can also utilize a feature

known as "History" that allows a user to track various historical account activity,

including past Google internet    searches performed, inform~tion regarding devices

which have been used to login to the Google online account, and physical location

information regarding from where the Google online account was accessed.

               1.    Google keeps records.that   can reveal accounts accessed from the

same electronic device, such as the same computer or mobile phone, including

accounts that are linked by "cookies," which are small pieces of text sent to the user's

internet browser when visiting websites.

       10.     I have learned that Google allows users to access a number of services

through the user's Gmail account, including but not limited to:

               a.    Google Drive: Google online account subscribers can store files,

including    but not limited to emails, documents, · and image files, on servers

maintained    and/or owned by Google. The online data storage service is known as

"Google Drive." According to Google, Google Drive provides users with "15 GB of free

Google online storage, so you can keep photos, stories, designs, drawings, recordings,

videos - anything." Further, according to Google, files in a Google Drive account "can

be reached from any smartphone, tablet, or computer. So wherever you go, your files

follow." In addition, according to Google, Google Drive allows users to share files by

allowing others to "view, download, and collaborate on all the files you want-no email

attachment    needed." Based on my training and experience, an individual engaged in

criminal activity may store information related to the criminal activity, fruits of a




                                           11


                                                                                 27030_001-000020
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 13 of 38 PageID #:416




crime, and/or instrumentalities    of a crime to their Google Drive and then email a link

to a record to co-conspirators or witnesses, which grants access to the record stored

on Google Drive.

              b.      Google Docs: According to Google, Google Docs is a free-online

document management         application   that allows users to create, edit, and access

documents from their phone, tablet, and computer. Further             according to Google,

Google Docs allows users to, among other things: (a) work both on and off line; (b) to

share documents, edit in real-time, and to chat and comment; (c) automatically          save

their work as it saves as a user types; (d) track revision history so that a user can see

old versions of the same document sorted by date and who made the change; and

(e) take advantage of pre-made documents and templates.
                                                                  -
             c.       Google Voice: Google Voice is a telephony           application   that

provides a user calling features "no matter what kind of phone [the user has] or which

carrier [the user uses]." By using Google Voice, a user can, among other things:

                     i. have a Google Voice number that will allow a user to have one

number for all of the user's devices, which allows for all of the devices to ring

simultaneously     upon the Google Voice number being dialed;

                    ii. choose a Google Voice number with a specific area code of the

user's choosing or a number that spells out words; .

                   iii. have a Google Voice number that will stay the same regardless

of whether the user moves, or changes carriers or devices;.

                   iv. automatic voice mail message transcription,      including sending




                                             12


                                                                                    27030 001-000021
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 14 of 38 PageID #:417




the transcription     to the user's email account;

                      v. receiving SMS or text messages on the user's device, m the

Google Voice account, and in the user's email account;

                     vi. international    calls for "low rates";

                    vii. call blocking;

                    viii. call screening that allows a user to listen to a voicemail being left

in real time and accept the call while the message is being left; and

                     ix. conference calling.

              d.        Google Maps: Google Maps is an online map that provides users

real-time   traffic information,     turn-by-turn      directions,   and the ability to browse

reviews and photos from local businesses. Google Maps allows users to save "home

and work addresses" and to access the user's "Android and iPhone contacts to quickly

look up saved addresses." Google Maps also allows users to "keep track of the places

[they've] reviewed, and [maintain] quick access to places [they've] recently searched

for."

              e.       YouTube: YouTube is an internet               forum that allows users to

share, search for, view-and         comment on video content. YouTube is owned and

operated by Google. A video uploaded to YouTube is public by default. This means

that anyone can view the video by visiting YouTube. However, a user also can change

the privacy settings to permit only certain users to view a video. A user then can do

this by "linking" their YouTube account with their Google+ account. The user also

can select the email addresses or profiles of other Google+ users with which the video




                                                 13


                                                                                        27030 001-000022
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 15 of 38 PageID #:418




will be shared. A user can also make a video "unlisted," which means only those with

a link to the video can view it. Unlisted videos are not visible to others who visit the

channel page and generally do not show up in YouTube's search results. Google also

collects a variety of data on YouTube videos. This includes information for each time

a video was watched; the comments and shares of a video; the demographics               of

viewers; and the sources of traffic to the videos (i.e., the source webpages and links

that a viewer used to land on the video).

             f.     Google+: Google + is a social networking         service provided by

Google.

             g.     While anyone can watch videos on YouTube, a Google+ account is

necessary to take advantage     of YouTube's customizable features. For example, a

Google+ account enables users to "like" videos, save their favorite videos, subscribe

to video channels, save videos to watch later, maintain       a history of videos they've

watched, and flag videos. YouTube also can personalize video recommendations based

on a user's video preferences and subscriptions. All of this information is maintained

by YouTube in a .user's private profile.

       11.   Further,   Google typically retains    certain   transactional   information

about the creation and use of each account on their systems. This information can

include the date on which the account was created, the length of service, records of

log-in (i.e., session) times and durations, the types of service used, the status of the

account (including whether the account is inactive or closed), the methods used to

connect to the account (such as logging into the account via Google's website), and




                                            14


                                                                                 27030_001-000023
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 16 of 38 PageID #:419




other log files that reflect usage of the account. In addition, Google often has records

of the IP address· used to register the account and the IP addresses associated with

particular logins to the account. Because every device that connects to the internet

must use an IP address, IP address information can help to identify the computers or

other devices used to access the email account.

        12.   In addition, Google collects device-specific infor.mation, such as a user's

hardware model, operating system version, unique device identifiers, and mobile

network inforination including phone number. Google states it also may collect and

process information about a user's location, based on IP address,· GPS, and other

sensors that, for example, may provide Google with information on nearby devices,

Wi-Fi access points and cell towers.

        13.   Therefore, the computers of Google are likely to contain all the material

just   described,. including   stored   electronic   communications    and   information

concerning subscribers and their use of Google, such as account access information,

transaction information, location, and account application.

        E.    Wickr

        14.   The following is based on information available from Wickr.com:3

        Wickr is a free app that provides military-grade encryption of text,
        picture, audio and video messages. Senders control who can read their
        messages and how long their message will live for. Encrypted
        messages are stored on our servers and are deleted after they are
        downloaded by the recipient's devices. We do not have plaintext copies
        of messages exchanged by anybody on our system. We also don't have

3The quoted material in this section was obtained from Wickr's website. All of the other
material is based on my training and experience or paraphrased from information on Wickr's
website.                                                 ·


                                            15


                                                                                 27030_001-000024
      Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 17 of 38 PageID #:420




          the keys to decrypt users' communications. We can't read any of the
          messages sent through Wickr, nor do we know who our users are, or
          with whom they communicate.

          15.    According to Wickr's law enforcement guideline, Wiclrr has the following

information about user accounts:

                 a.     Date an account was created;

                 b.     Type of device(s) on which such account was. used;

                 c.     Date oflast use;

                 d.     Total number of sent/received messages;

                 e.     A ciphertext copy of any undelivered encrypted messages which

have not been deleted yet from our server, which we are not able to decrypt;

                 f.     Privacy list mode setting (allow/block list);

                 g.     Number of users on the privacy list;

                 h.     Number of external ID's (email addresses and phone numbers)

connected to the account, but not the plaintext external IDs themselves;

                1.      Limited records of recent account activity (does not include data

and message content or routing and delivery information);

                J·      Wickr verf:!ion number; and

                k.      Emails associated with certain customer service inquiries.

         F.     Ask.fm

         16.    Based on my training and experience, and information available from

Ask.fm's website4 (including all q_uoted material below), Ask.fin is "an online social



4   See http://safety.ask.fm/ask-fm-guide-for-law-enforcement-requests.


                                               16


                                                                                     27030_001-000025
          Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 18 of 38 PageID #:421




   network that enables people to send questions to each other and answer them, when

   they want to. Ask.fin is available as a [mobile
                                            .      device]
                                                     '
                                                           application as well as a desktop

   website. The Ask.fin service provides a way for users to ask each other questions in

   an anonymous or non-anonymous fashion."

              17.     According to the Ask.fm website, although Ask.fin is an Irish company,

   it also accepts legal process in the United States because of the storage of Ask.fm user

   data on servers located in the U.S. The company's website states that it has an

   "additional presence" in Oakland, California.5

             18.      Based on my training· and experience, and my experience in using

   Ask.fin, I know that even if a user posts a question "anonymously" to another user,

   that question-and          any response-will   appear in the "anonymous" poster's Ask.fin

   account.

             19.      Based on my training and experience, I know that Ask.fin does not list

   the dates of postings. Rather, it lists how many days or months previously a posting

   was made-a          number which will shift based on when the website is viewed.

             G.       Tumblr

             20.      Based on my training and experience (and according to tumblr.com and

   yahoo.com), I have learned the following about Tumblr:

                   a. Tumblr, which is owned by Yahoo! Inc., is a social media network and

microblogging site that allows users to create, post, share, and follow digital media

created, posted or shared by other Tumblr users.


   5   See http://about.ask.fm/about.


                                                  17


                                                                                      27030 001-000026
      Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 19 of 38 PageID #:422




              b. A Tumblr user can make his or her posts available publicly or privately.

Tumblr users can comment on other user's posts.

              c. Tumblr    allows users   and in certain      circumstances   nonusers    to

communicate     directly   through   Tumblr.   For example,     Tumblr   allows   users   to

communicate through the Tumblr Ask feature. The Ask feature allows other Tumblr

users or anonymous readers to ask questions to a Tumblr user. The Tumblr user who

receives a question can choose to answer publicly by publishing to his/her blog, or

privately by sending a response that will appear in the other user's inbox.

              d. Additionally, the Tumblr Submit feature allows other Tumblr users to

submit posts to another     Tumblr user's blog. Whether       a post that is submitted    is

published is up to the Tumblr user who receives the submission. Lastly, a Tumblr user

who is following another Tumblr user's blog can send "Fan Mail" to the Tumblr blog the

user is following.




                                               18

                                                                                    27030_001-000027
      Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 20 of 38 PageID #:423
•



           H.      Instagram

           21.     Based on my training and experience and information        available from

    Instagram's     website (instagram.com):   Instagram,    which is owned by Facebook,

    operates a free social networking     application and website (accessed through web-

    enabled electronic devices and at Instagram.~om), which is centered on photography.

    Instagram     users establish accounts and create a profile, which they can use to post

    and share photographs and other information from web-enabled electronic devices,

    such as certain cellular phones, tablets, and computers. An Instagram user can adjust

    the privacy settings for his/her account. If an Instagram user allows his/her account

    to· be public, anybody who has an Instagram         account can observe activity in that

    user's account. If an Instagram user designates his account as "private," he/she must

    approve all other users before they are allowed to "follow," meaning             observe

    electronically, the private account. Further, Instagram      users can use the service to

    comment on posts ·and to communicate with other accounts.

          I.       Snapchat

          22.      According to Snapchat's     law enforcement     guide and based on my

    training and experience, I am aware of the following:

                   a.    Snapchat   is an application     for sending   and receivmg    "self-

    destructing" messages, pictures, and videos. Snapchat is a messaging application for

    mobile phones with Apple's iOS operating system and Google's Android operating




                                                19


                                                                                       27030     001-000028
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 21 of 38 PageID #:424




system. Snapchat offers three primary ways for users to communicate with each

other.6

              b.     Snaps. A user takes a photo or video using their camera phone in

real-time. The user then selects a time limit of 1-10 seconds for the receiver to view

the photo or video. A user can elect to have the photo/video saved in their phone's

photo gallery or just sent via Snapchat, without being saved. The photo/video can

then be sent to a friend in Snapchat. The snap is deleted after the selected amount of

time. If a recipient attempts to take a screenshot of the snap to save on his/her phone,

the application will notify the sender of this behavior.

              c.    Snapchat states that it deletes each snap from its servers once all

recipients have viewed it. If a snap has not been viewed by all recipients, Snapchat

states that it retains the snap for thirty days.

             d.     Stories. A user can also add the photo/video Snap to their "Story."

Depending on the user's privacy settings, the photos and videos added to a Story can

be viewed by either all Snapchatters   or just the user's friends for up to 24 hours.

             e.     Chat. A user can also type messages to friends within the

Snapchat app using the Chat feature. A user sends a Chat message to a friend, and

once it is viewed by both parties - and both parties swipe away from the Chat screen

- the message will be cleared. Within the Snapchat app itself, a user can opt to save




G Snapchat     Law Enforcement Guide, available     at https://www.snapchat.com/static_
files/lawenforcement. pdf?version=20150604.


                                           20


                                                                                 27030_001-000029
 Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 22 of 38 PageID #:425




part of the Chat by tapping on the message (text or photo) that he or she wants to

keep. The user can clear the message by tapping it again.

       J.     WhatsApp

       23.    According to WhatsApp (www.whatsapp.com), "More than 1 billion

people .in over 180 countries" use WhatsApp for internet based calling and messaging

including text, audio, and video. According to WhatsApp, "[o]ur product now supports

sending and receiving a variety of media: text, photos,· videos, documents, ·and

location, as well as voice calls. Our messages and calls are secured with end-to-end

encryption, meaning that no third party including WhatsApp can read or listen to

them." More specifically, according to WhatsApp, WhatsApp offers its customers:

       •      text messaging (SMS);

       •      group chats that allows users to share messages, phot~s, and videos with
              up to 256 people at once;

       •      a sync of all of a users' chats between devices, including desktop
              computers;

       •      international   voice and video calls for free through      an internet
              connection;

       •      voice messages; and

       •      document sharing.

      K.      Skype

      24.     According to its website (www.skype.com), is online communication

application   that   allows its users to communicate     through   voice calls, video

conversations, text messaging, and file sharing.




                                          21


                                                                             27030 001-000030
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 23 of 38 PageID #:426




       25.    With respect to voice calls, Skype allows its users to communicate

through: calls between Skype accounts for free, calls to mobile and landline phones

for a low rate, group calls, and call forwarding, among other features.

       26.    With respect to video communication, Skype provides its users the

ability to have one-to-one video calls and group video calls.

       27.    With respect to text messaging, Skype allows its users· to send video

messages, instant messages, text messages (SMS), and group messages (that allows

the ~sers to sha.r-emessages, photos and their location).

       28.    With respect to file sharing, Skype users can send files, .photos, and

videos of any size over Skype. Users can also share screens individually or in a group.

       L.    _Tango

       29.    According to Tango (www.tango.me), Tango "is a leading mobile

messaging service with more than 390 million registered members around the world."

Tango provides its users with: (a) free video calling; (b) free international          and

domestic calls to any number in the US, Canada, Mexico, and India; (c) international

calls worldwide for a low rate; (d) the ability to send and receive text, stickers, photos,

video and location messages to individuals and groups; and (e) the ability to play

video games during a video call.

      M.     Amazon

      30.    According to its 2017 Annual Report, Amazon organizes it operations

into three segments: North America, International,      and Amazon Web Services.




                                            22


                                                                                   2703D _ OO1-000031
       Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 24 of 38 PageID #:427
'

           31.   According to Amazon, Amazon provides online and physical retail sales

    that enables ''hundreds of millions of unique products to be sold by [Amazonl and by

    third parties across dozens of product categories." According to Amazon, customers

    access Amazon through its websites, mobile apps, Alexa, and its physical stores.

    According to Amazon, Amazon manufactures and sells electronic devices, including

    Kindle e-readers, Fire tablets, Fire TVs, and Echo devices, _and it produces media

    content.

          32.    ·According to Amazon, it also serves customers through its Amazon Web

    Services segment. According to Amazon, ~t serves developers and enterprises of all

    sizes, including start-ups, government agencies, and academic institutions; through

    Amazon Web Services, ''which offers a broad set of global computer, storage,

    database, and other service offerings."

          33.    According to its privacy policy, Amazon collects information from its

    customers, such as:

                 a.       Information Customers Provide to Amazon: names, addresses~,

    shipping information,     phone numbers,    email address,   information   related   to

    searches, orders, reviews and ratings, methods of payment, reviews and ratings,

    correspondence with Amazon, and financial information, including Social Security

    and driver's license numbers.

                 b.       Information Amazon Automatically Collects: Amazon collects and

    analyzes IP addresses of its users; login information; email addresses; password;

    computer and connection information such as browser type, version, and time zone




                                               23


                                                                                  27030_001-000032
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 25 of 38 PageID #:428




setting,     browser plug-in types and versions,      operating   system, and platform;

purchase history; the full Uniform Resource Locator (URL) clickstream to, through,

and from Amazon's site, including date and time; cookie number; products viewed or

searched for; and the phone number used to call Amazon's 800 number. Amazon may

also use browser data such as cookies, Flash cookies (also known as Flash. Local

Shared Objects), or similar data on certain parts of its Web site. Amazon also uses .

tools such as JavaScript to measure and collect session information, including page

response times, download errors, lengt;h of visits to certain pages, page interaction

information (s11:chas scrolling, clicks, and mouse-overs), and methods used to browse

away from the page.

                c.     Mobile: For users that downloaded apps created by Amazon,

Amazon .may receive information about the user's location and the user's mobile

device, including a unique identifier for the device.

       N.       EBay

       34.      According to ebayinc.com, EBay connects ''millions of buyers and sellers

around the world, empowering people and creating economic opportunity for all."

Further,     according ebayinc.com, "Whether you are buying new or used, plain or

luxurious, commonplace or rare, trendy or one-of-a-kind - if it exists in the world, it

probably is for sale on eBay. Our mission is to be the world's favorite destination for

discovering great value and unique selection."

       35.      As of June 2018, EBay claims to have 171 million active buyers, 1 billion

live _listings, and 402 million app downloads.



                                            24 .


                                                                                  27030 001-000033
     Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 26 of 38 PageID #:429




           36.     According to its privacy policy, EBay collects a variety of information

    about its users, including:

                 a. Personal information, such as name, address, phone numbers, or email

addresses, age, gender, interests, and favorites;

              b. Bidding, buying, and selling information;

              c. Transactional history;

              d. Financial information;

              e. Shipping information;

              f.. Communications between members and EBay;

              g. Advertising preferences;

              h. Location information;

             1.    Computer and connection information, such as referral URL, ad data,

IP addresses, browsing history, and web log information;

                  J.     Cookies,   web     beacons,    umque     identifiers,   and   similar

   technologies to collect information about the pages its users view, the links they click,

   and other actions they take when using our Services; and

                  k.     Personal   information     retained   by thfrd-party    social media

  providers. about EBay users, when the EBay user connects the EBay account and

  social media account together (e.g., content viewed by the.user, content liked by the

  user, and information about the advertisements          the user has been shown or have

  clicked on, etc.).




                                               25


                                                                                       27030_001-000034
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 27 of 38 PageID #:430




       0.    Apple

      37.    Based on my training and experience, I have learned the following

infor:mation about Apple, Inc. and iCloud:

             a.      Apple offers a collection of Internet-based   services to users of

Apple devices including services such as email, online data storage and sharing, and

electronic voice, video, text communication. This collection of services is known as

iCloud, which is owned and controlled by Apple. Apple's iCloud service provides users

an online means to store, backup, access, and share information generated and stored

on Apple devices. Users of the iCloud service commonly store the following

information in their iCloud accounts: photographs,       documents, videos, calendar

information, contact information, location data, digital-backups of devices, apps, and

communication accounts, electronic messages, and email. Apple's iCloud service also

provides subscribers the ability to send and receive email messages utilizing e-mail

accounts ending in "@i.cloud.com."

             b.      Subscribers with .an Apple device obtain access to the iCloud

services by registering on the Internet with Apple utilizing an existing or a newly

created "ApplelD." The ApplelD is a user name unique to each Apple subscriber that

corresponds to an email address provided by the subscriber           to Apple. Other

information provided during the AppleID registration includes name, address, and

date of birth. Once a subscriber has an AppleID account, the subscriber may then

register online with Apple to utilize the iCloud services. Upon registration for the

iCloud services, a subscriber is given an email account that ends in "@i.cloud.com,"




                                          26


                                                                              27030_001-000035
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 28 of 38 PageID #:431




 which may be used to send and receive e-mail messages. Apple currently gives· users

 the ability at the time of AppleID creation to utilize an e-mail ~ddress ending in

 @icloud.com as the AppleID.

                 c.   Apple keeps electronic records pertaining to the individuals and

 entities who maintain     subscriber accounts. These records often include account

 access information,     email      transaction        information,   and   account   application

 information

                 d.   Any email that is sent to an iCloud email account subscriber is

 stored in the subscriber's "mail box" on Apple's servers until the subscriber deletes

 the e-mail or the subscriber's mailbox exceeds the storage limits preset by Apple. If

 the message is not deleted by the subscriber, the account is below the maximum

 storage limit, and the subscriber account remains active, that message can remain

 on Apple's servers indefinitely.

                 e.   When an iCloud email account subscriber sends an email, it is

 initiated by the user, transferred       via the Internet to Apple's servers, and then

 transmitted to its end destination. iCloud email account subscribers have the option

 of saving a copy of the e-mail sent. Unless the sender of the email specifically deletes

 the e-mail from the iCloud email account, the email may remain on the system

 indefinitely.

                 f.   Apple's iCloud service can also store Apple device location data ·

 including GPS coordinates for users who utilize applications such as "Find My

, iPhone."




                                                  27


                                                                                         27030_001-000036
      Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 29 of 38 PageID #:432




                  g.              Apple offers video and audio chat through its "FaceTime" feature,

   and Apple maintains logs ofFacetime call invitations for a period of 30 days.

             h. Apple offers an electronic instant              messaging through its "iMessage"

feature and maintains records of "iMessage" look-ups. According to Apple, "Apple does

have iMessage capability query logs. These logs indicate that a query has been initiated

by a device application (which can be Messages, Contacts, Phone, or other device

application) and routed to Apple's servers for a lookup handle (which can be a phone

number, email address, or Apple ID) to determine whether that lookup handle is

'iMessage capable."'

                  1.              According to Apple, Apple will provide at least the following

   records in response to a-2703(d) order:

                             1.         iTunes   purchase/download     transactional   records     and

   records of the specific content purchased or downloaded;

                            11.         Mail logs;

                        iii.            Find My iPhone transactional       activity for requests    to

   remotely lock or erase a device;

                   1v. Game Center transactional              records and/or records of the specific

games accessed;

                       v.         FaceTime call invitation logs; and

                   v1. iMessage capability query logs .




                                                       .28


                                                                                                 27030_001-000037
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 30 of 38 PageID #:433




      Background      on ISIS

      38.     Based on my training and experience, I have learned the following about

the Islamic State of Iraq and al-Sham (commonly referred to as "ISIS"):

              a.     On or about October 15, 2004, the United States Secretary of

State designated al-Qaeda in Iraq, then known as Jam'at al Tawhid wa'al-Jihad,     as

a Foreign Terrorist Organization ("FTO") under Section 219 of the Immigration and

Nationality Act, and as a Specially Designated Global Terrorist entity under section

l(b) of Executive Order 13224.

              b.    According to the State Department, on or about May 14, 2014, the

State Department "announced the amendment of the designation of al-Qa'ida in Iraq

(AQI) as a Foreign      Terrorist   Organization   (FTO) under   Section 219 of the

Immigration    and Nationality   Act and as a Specially Designated Global Terrorist

entity under section l(b) of Executive Order (E.O.) 13224 to add the ali~s Islamic

State of Iraq and the Levant ('ISIL') as its primary name and remove all aliases

associated with al-Nusrah Front (ANF)."

              c.    On or about May 15, 2014, the Secretary of State amended the

designation of al-Qaeda in Iraq as an FTO under Section 219 of the Immigration and

Nationality Act and as a Specially Designated Global Terrorist entity under section

l(b) of Executive Order 13224 to add the alias Islamic State of Iraq and the Levant

as its primary name. The Secretary of State also added the following aliases to the

FTO listing: The Islamic State of Iraq and al-Sham, The Islamic State of Iraq and

Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and




                                           29


                                                                             27030_001-000038
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 31 of 38 PageID #:434




Al-Furquan      . Establishment    for Media Production.    On September      21, 2015, the

Secretary added the following aliases to the FTO listing: Islamic State, ISIL, and ISIS

(hereinafter,    "ISIS"). To date, ISIS remains a designated FTO.

                 d.     On or about June 29, 2014, public news sources reported a video

purportedly      of Abu Bakr al-Baghdadi      speaking at Friday prayers at a mosque in

Mosul, Iraq declaring the establishment        of a caliphate, and that al-Baghdadi would

be the leader of ISIS. Also, according to the same reporting, ISIS was shortening its

name to the "Islamic State."

                 e.     Based on my training     and experience, I am aware that foreign

terrorist     organizations   frequently ·rely on "media" components       to produce and

disseminate official communications of the foreign terrorist organizations. In fact, the

communications        are frequently branded with the logos for the "media" components

for the foreign terrorist organizations. For example, I know that the respective media

components       of al-Qaeda in the Arabian Peninsula       and ISIS have produced high

quality magazines (e.g., Inspire and Dabiq) and the media components of ISIS and

al-Shabaab have used high quality editing, graphics and music to produce videos.

        39.      I am further     aware, based on my training    and experience, that the

content of the official communications produced by ISIS (including the magazines and

videos described above) commonly focuses on:

                 a.     Providing religious justification   (often described as an Islamic

obligation or duty) for killing, joining the mujahedeen      and/or carrying violent jihad;




                                               30


                                                                                     27030 001-000039
   Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 32 of 38 PageID #:435




              b.     Highlighting the purported defense of oppressed populations and

purported    provision of humanitarian       aid, social services and infrastructure

improvements;

              c.     Distributing how-to instructions for making explosive devices;

              d.     Providing examples of how to carry out mass killings; and

              e.     Highlighting purported military or terror successes.
                               .     .                                           .
       40.    Based on my training and experience, I am aware that ISIS uses its

respective 'media' components to, among other things: .

              a.     Recruit mujahedeen fighters and various other types of support

including money, doctors, nurses, and engineers, among other roles and professions;

              b.     Call for attacks in the West and against other governments and

populations deemed as enemies;

              c.    Intimidate adversaries, including governments, private entities

and innocent civilians; and

              d.    Claim responsibility for terrorist attacks.

       41.    Based on my training and experience, I am also aware that the use of

blogs and social media applications have allowed foreign terrorist organizations to

distribute   their official communications     inexpensively,   safely, and broadly. In

addition, I am aware that terrorist organizations use these biogs and social media

applications to commu?-icate (publicly and privately) with sympathizers and potential

recruits, and to distribute their respective messages to legitimate media outlets, in




                                          31


                                                                                 27030_001-000040
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 33 of 38 PageID #:436




 order to draw attention to the organizations, all in an effort to carry out the terrorism

 related goals of the organizations.

                        THE SUBJECT AND TARGET ACCOUNTS

        Thomas Osadzinski's Alleged Support of ISIS

        42.       On or about April 27, 2018, law enforcement interviewed Individual A7

.at his/her home in the presence of Individual A's parents. Individual A stated that

. he/she has known Thomas Osadzinski for at least four years.a Individual A stated

that, on or about February 21, 2018, he/she submitted an anonymous online tip to the

FBI becau~e he/she.was concerned that Osadzinski supported ISIS.

        43. ·     According to Individual       A, Osadzinski     regularly   downloaded     ISIS

propaganda,       including videos and images depicting violence, death, and military

combat and technology. Individual A recalled an occasion when Osadzinski showed

him/her a video of the aftermath of airstrikes on Syria, which depicted children and

women with significant carnage and missing body parts. According to Individual A,

Osadzinski       downloaded videos from publicly available websites and maintained

about 100 to 300 ISIS related videos in a password_ encrypted folder on his personal

desktop computer, which Individual A observed to have two monitors and a "rainbow"

keyboard. Individual A did not believe that Osadzinski watched videos depicting

violence on other laptops and tablets. Individual A last saw Osadzinski's videos in




7 Individual    .Ns name and identifying information is not included in this affidavit for privacy
purposes.
8Individual      A reported that he/she was previously in a romantic relationship            with
Osadzinski.


                                                 32


                                                                                          27030_001-000041
    Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 34 of 38 PageID #:437




January      2018 at his residence. On the date of the interview,           Individual    A believed

that Osadzinski had since moved into his sibling's apartment               in Chicago, Illinois.

       44.      According to Individual A, Osadzinski stated that he had an Electronic

Communication       App A9 account, which he used to communicate with ISIS supporters

from the United States in password-encrypted              ISIS channels. Based on my training

and experience, I am aware that ISIS, its members, and supporters                    use Electronic

Communication       App A to communicate        and distribute propaganda.

       Apple

       45.      According    to    Apple,       the     Apple    account      with       Apple     ID:

tommy:osadzinski@att.net          and   DSID:     1329939115      (Subject       Account         1) is

associated with phone number 847-668-1888. As discussed below, this phone number

was provided by Individual         B. Further,        according to Apple, the account is also

associated with phone number 847-272-0944 (a Target Account). Also, according to

Apple, the account is associated        with 1649 Central,        Northbrook,        Illinois, which

according to Osadzinski's    parents, is Osadzinski's       current residence.




9 The government has redacted the specific name of the app, but can provide it to the Court,
if necessary. Based on my training        and experience, I have learned that Electronic
Communication App A is a mobile and desktop messaging application. It can be used on
smartphones, such as Apple iOS and Google Android devices, and on desktop computers, by
users to send messages and media to each other. To sign up for Electronic Communication
App A, a user must provide a phone number. Electronic Communication App A verifies the
phone number through a text message sent to the phone number. Electronic Communication
App A users can also sele.ct a username but are not required to. Usernames are unique,
meaning only one user can have a username. Electronic Communication App A users can find
other users by searching for the username or by using the known phone number of a user.
However, users cannot view the phone number associated with a username. Users can also
select a display name, such as a first and last name. Display names are not unique.



                                                 33


                                                                                            27030_001-000042
     Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 35 of 38 PageID #:438




        Snapehat Account

        46.     On or about May 12, 2018, the FBI interviewed                 Individual    B,10 an

associate of Osadzinski, who provided Osadzinski's                 cell phone as 84 7-668-1888 (a

Target Account) and his Snapchat account as fgsfdsfgh (Subject Account 2).

        4 7.    According     to   Snapchat,         Snapchat      account   fgsfdsfgh     (Subject

Account 2) was associated           with     email       address   ired7up@gmail.com       (Subject

Account 3)11 and with the telephone number 18476681888 (a Target Account), and

the same number identified by Individual B as being the cell phone number for

Osadzinski.

        48.     Further,    according to Snapchat,          the display name for the account

associated     with 847-668-1888 is "tommy osa," which is substantially                  similar to

Osadzinski's name.

        DePaul Related Email Addresses

        49.     According to DePaul University, Osadzinski is a student at DePaul, and

his school email address is tosadzin@mail.depaul.edu                (a Target Account) and his

non-official    school     email   address     is    tomasz.osadzinski@gmail.com           (Subject

Account 4).


10 Individual B's name and identifying information is not included in this affidavit for privacy
purposes.
11According to Google, Subject Account 3, is in the name of "asdf asdfsdf' and
associated     with    SMS      number      18476681888,      and·  email    address
tommy.osadzinski@att.net     (compare with Subject Account 1). In addition,
according to Google, Subject Account 3 is associated with a number of Google Services
including (this is not an exhaustive list of the services) Gmail, Google Calendar,
Google Docs, Google Drive, Google Hangouts, Google Pay, Google Payments, Google
Photos, Google Play, Google Sites, Google URL Shortener, Google+, and YouTube.


                                                    34


                                                                                           27030_001-000043
      Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 36 of 38 PageID #:439
•




            WhatsApp

            50.   According to WhatsApp, phone number 84 7-668-1888, is associated with

    WhatsApp Account "1-847-668-1888" (Subject Account 5). Further, according to

    WhatsApp, the service started on April 5, 2018, and the device associated with the

    account was a Samsung Dream2QLTESQ.
                                                       .
                                    Planned Investigation

            51.   FBI plans to use the information requested in the attached Application

    to, among other things: (a) assist in identifying the individual or individuals who

    created and used the Subject Accounts and the associated domains, and those who

    communicated with the users of those accounts; (b) assist in identifying additional

    electronic communication,. social media, and storage accounts used by the user(s) of

    the Subject Accounts; and (c) determine whether the user or users of the Subject

    Accounts was communicating with other known or suspected supporters, recruiters,

    or fighters for-ISIS.

            52.   Therefore, the non-content information from the Subject Accounts

    that is likely to be obtained will be relevant to the ongoing criminal investigation.

                                 Relevancy & Materiality of
                            Subscriber Information to the Investigation

            53.   Based on. my training      and experience,    I know that     information ·

    identifying the subscriber of social media~ email, instant       messaging, electronic

    communication,    and blogging accounts used by persons involved with criminal

    activity and by those in contact with persons involved with criminal activity is likely
       I>



    to yield information that is relevant and material to the investigation. Customer or



                                               35


                                                                                     27030 001-000044
  Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 37 of 38 PageID #:440




subscriber account information, non-content header information for social media and

electronic messages sent to and from the Su~ject Accounts will assist the FBI in

the investigation. Similarly, identifying additional social media, email, and instant

messaging accounts associated with the Target Accounts will assist the FBI in

identifying other accounts likely to be used by the subject of this investigation or

witnesses of the criminal activity. In particular, this information will likely allow the

FBI to determine:

             a.     subscriber    (including other electronic ·communication means

associated with the users of the Subject Accounts) and log-in information for the

users of the Subject Accounts, which may provide geographic location of the user

and how the user accesses the internet (such as his internet connection and whether

he uses Tor or a VPN or VPS service or other anonymization technique);

             b.     whether      and how the      user(s)   of the   Subject   Accounts

anonymizes their online activity and their use of aliases, monikers, or noms de guerre;

             c.     .the identity of the users of the Subject Accounts,         and the

identity of individuals who may have violated or attempted to violate the Subject

Offense or were witnesses to a violation of the Subject Offense or were in

communication with an individual who violated or attempted to violate the Subject

Offense;

             d.     additional    accounts   used by individuals      who engaged     in,

attempted to' engage in or where in communication with an individual who attempted

to violate or violated the Subject Offense; and




                                             36


                                                                                 27030 001-000045
     Case: 1:19-cr-00869 Document #: 67-2 Filed: 04/12/21 Page 38 of 38 PageID #:441

..
                        e.     the timing of communications among individuals engaged in the

           Subject Offense or witnesses to the Subject Offense.

                  54.   Finally, I submit that notification of the existence of this Order would

           jeopardize the ongoing investigation, including by giving the users of the Subject

           Accounts or the users of the unknown accounts associated with the Subject

           Accounts, an opportunity to flee, destroy or tamper with evidence, change patterns

           of behavior, or notify confederates.

                                                  Conclusion

                 55.    I respectfully submit there are specific and articulable facts showing

           there are reasonable grounds to believe that the information sought in the attached

           Application pursuant to Title 18, United States Code, Section 2703 is relevant and

           material to an ongoing criminal investigation.



           FURTHER AFFIANT SAYETH NOT.


                                                             John P. Farley      /.-·.
                                                            ·Special Agent      (_ ...·
                                                             Federal BurMu of Investigation


           Subscribed and sworn to before me
           on this 5th day of July 2018.



           NOTARY PUBL!i
                         a:FICIAL
                                SEAL
                        DENISE
                             MSWIDER
                   NOTARY
                        PUBLIC
                             • STATE
                                   OFILLINOIS
                    MYCOMMISSION
                             EXPIRES:11/04/19




                                                      37




                                                                                                   27030 001-000046
